Name: Commission Regulation (EEC) No 3447/81 of 2 December 1981 laying down the procedure for applying exchange rates in the bee-keeping sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12 . 81 Official Journal of the European Communities No L 347/ 13 COMMISSION REGULATION (EEC) No 3447/81 of 2 December 1981 laying down the procedure for applying exchange rates in the bee-keeping sector shall be considered as being the date on which occurs the event, as defined by Community rules, or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, which gives entitlement to the amount involved in the transac ­ tion ; whereas, however, Article 4 (3) of Regulation (EEC) No 878 /77 allows of derogations from those provisions ; Whereas , for the purposes of proper management of the aid system for bee-keeping, the manner in which the applicable exchange rate is to be determined should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1196/81 of 28 April 1981 establishing a system of aid for bee-keeping in respect of the 1981 /82, 1982/83 and 1983/84 marketing years ( i ), as amended by Regu ­ lation (EEC) No 2993/81 (2), and in particular Article 8 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regula ­ tion (EEC) No 2923 /81 (4), and in particular Articles 4 (3) and 5 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 878 /77 provides that, as regards the effect on rights and obliga ­ tions existing at the moment when a representative rate is altered, the provisions in respect of an altera ­ tion in the relationship between the parity of the currency of a Member State and the value of the unit of account which are contained in Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (5 ), shall apply ; Whereas , under Article 4 (2) of Regulation (EEC) No 1 134/68 , sums referred to in the said Article are to be paid on the basis of the conversion rate applicable at the time when the transaction or part transaction is carried out ; whereas, under Article 6 of the same Regulation, the time when a transaction is carried out HAS ADOPTED THIS REGULATION : Article 1 1 . The representative rates to be applied to the aid fixed in Article 2 (2) of Regulation (EEC) No 1196/81 shall be those applicable on the day the marketing year commences . 2 . However, for the 1981 /82 marketing year, the rates applicable shall be those applicable on 31 October 1981 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1981 . For the Commission Poul DALSAGER Member of the Commission (M OJ No L 122, 6 . 5 . 1981 , p . 1 . (2) OJ No L 299, 20 . 10 . 1981 , p . 26 . (3 ) OJ No L 106, 29 . 4 . 1977, p . 27 . (4 ) OJ No L 291 , 12. 10 . 1981 , p . 1 . ( 5 ) OJ No L 188 , 1 . 8 . 1968 , p . 1 .